Citation Nr: 9905998	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  93-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1955 to 
September 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1992 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for hypertension.  The Board remanded this 
claim in March 1995 and again in March 1998.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review. 

In a September 1995 rating decision, the RO denied service 
connection for gout and arthritis.  These claims have not 
been the subject of a notice of disagreement, a statement of 
the case, or a substantive appeal and absent such, the Board 
does not have jurisdiction over these issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  Additionally, this Board Member cannot have 
jurisdiction of these issues.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these claims has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997).


FINDINGS OF FACT

1.  Arteriosclerotic heart disease or hypertension was not 
shown in service or within one year following service.

2.  Competent evidence of a nexus between the diagnoses of 
arteriosclerotic heart disease and hypertension and service 
is not of record.


CONCLUSION OF LAW

The claim for service connection for arteriosclerotic heart 
disease, to include hypertension, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has appealed the denial of the claim for 
service connection for arteriosclerotic heart disease, to 
include hypertension.  The appellant contends that he was 
told in service that he had high blood pressure on two 
occasions and that his high blood pressure was service 
connected.  The appellant states that his hypertension is 
what has caused his arteriosclerotic heart disease.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
arteriosclerotic heart disease or hypertension may be granted 
if manifest to a compensable degree within one year of 
separation from service.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as arteriosclerotic heart disease 
and hypertension, service connection is warranted when the 
disease is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant did not serve during a time of war.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

Service medical records reveal that in September 1955, 
clinical evaluations of the appellant's heart and vascular 
system were normal.  His blood pressure was 138/80 
(diastolic/systolic).  In a report of medical history 
completed by the appellant at that time, he stated "no" to 
ever having or having now high or low blood pressure.  At 
separation, clinical evaluations of the appellant's heart and 
vascular system were normal.  His blood pressure was 140/88.

VA outpatient treatment reports dated from October 1969 to 
July 1974 are of record.  In October 1969, the appellant was 
given a diagnosis of hypertension.  In January 1970, the 
appellant had an abnormal EKG.  The VA examiner noted that 
the results were compatible with ischemia.  In January 1970, 
the appellant was admitted to a VA facility.  The VA examiner 
stated that the appellant had been referred in October 1969 
for investigation of hypertension.  The referring examiner 
gave a blood pressure reading of 140/100.  The VA examiner 
stated, "Actually, the veteran has few outstanding 
complaints and one wonders if he is in the hospital primarily 
to see about getting his hypertension service connected."  
In September 1970, the appellant reported erratic 
hypertension for an unknown number of years.  In a separate 
September 1970 outpatient treatment report, the appellant 
reported having high blood pressure "most of my life."  He 
reported that he saw a local medical doctor with symptoms of 
shortness of breath, dizziness, weakness, and feeling "high 
as a kite."  The impression was "hypertension-etiology?"  
Other records reveal diagnoses of hypertension, but do not 
reveal a nexus between the diagnosis and service.  

Private medical records from Dr. J. O. Williams are dated 
from June 1988 to December 1993.  The appellant was noted to 
have chest pain in May 1991.  Dr. Williams noted exertional 
angina and angina at rest over the past several months.  An 
ECG taken at that time was abnormal.  A December 1993 record 
reveals that the appellant complained of acute onset of 
dizziness, especially with movement.  The other medical 
records do not relate to the appellant's diagnoses of 
arteriosclerotic heart disease or hypertension.  

The appellant was hospitalized in June 1991 at a VA facility.  
The discharge diagnoses were coronary artery disease and 
hypertension.  His blood pressure was reported as 130/90.  
Examination of his heart revealed a regular rate and rhythm 
without murmur, rub, or gallop.  The VA examiner reported a 
history of hypertension.

The appellant underwent a VA examination in June 1992.  The 
VA examiner stated that the appellant reported that he had 
been diagnosed with hypertension since 1950.  Examination of 
the cardiovascular system revealed diffuse point of maximum 
impulse.  There was no murmur or gallop.  His blood pressure 
readings were 154/98 sitting, 154/100 recumbent, and 140/88 
standing.  The relevant diagnoses were atherosclerotic 
coronary artery disease, history of non-Q-wave myocardial 
infarction, and hypertension.

In a separate VA examination in June 1992, the appellant 
reported that his cardiac history dated back to 1990, when he 
developed symptoms of chest discomfort with associated 
dyspnea, which culminated in an infarct in June 1991.  The VA 
examiner stated that the appellant's risk factors for 
coronary artery disease included hypertension "for 30 
years."  Examination of the appellant revealed a pulse of 70 
and blood pressure of 188/120 in the right arm in the supine 
position.  The apex beat was poorly localized.  The first and 
second heart sounds were distant.  The second heart sound was 
single with a soft fourth heart sound audible.  An EKG taken 
at that time revealed sinus rhythm at a rate of 79 per 
minute.  Apart from a left bundle branch block, no other 
abnormalities were noted.  Chest x-rays taken (and compared 
with ones taken in July 1991) revealed nodular densities in 
both lower lung fields, most probably representing nipple 
shadows.  The cardiomediastinal silhouette was within normal 
limits.  The assessment was that the appellant had triple 
vessel coronary artery disease with chronic stable angina and 
severe hypertension, which was not being controlled at this 
time.

VA outpatient treatment reports and VA hospitalization 
summary reports dated from May 1991 to April 1995 show 
diagnoses for coronary artery disease, atherosclerotic 
cardiovascular disease, myocardial infarction, and 
hypertension, but do not show a nexus between the diagnoses 
and service.  

Private medical records from St. Thomas Hospital in 
Nashville, Tennessee, reveal that the appellant had undergone 
a cardiac catheterization and right femoral thrombectomy.  
The discharge diagnosis was coronary artery disease.

The appellant had an RO hearing in February 1997.  He stated 
that the first time he was noted to have high blood pressure 
was during service when he was in California in 1957.  He 
stated that they did not put him on medication for 
hypertension, but put him on pills to help him lose weight.  
He stated that the second time he was spoken to as to his 
blood pressure was in 1958, when he was on a ship and his 
blood pressure had been taken.  The appellant stated that he 
was told by VA in Columbia, Tennessee, that his service 
records revealed high blood pressure.  The hearing officer 
asked the appellant if, at the time of his separation, he was 
recommended to see a doctor.  The appellant stated no.  He 
reported that he did not see a doctor within one year 
following service.  The appellant could not remember if he 
was given any medication in service for high blood pressure.  
The hearing officer explained to the appellant that he needed 
records between 1959 to 1970 with elevated blood pressure 
readings, and asked if the appellant had undergone any 
examinations for insurance or employment purposes.  The 
appellant stated that he may have undergone an insurance 
examination, but he could not remember with whom.

The appellant had a hearing before this Board Member in April 
1998.  He stated that he was told by Dr. Williams in 1965 
that his hypertension was more than likely related to 
service.  He stated that when he was in the hospital in 1970 
at the VA Medical Center in Nashville, Tennessee, Dr. 
Williams was informed that the appellant's disability was 
service connected.  The appellant stated that he first went 
to see Dr. Williams in 1965 or 1966 and was told he had high 
blood pressure.  He stated that it was 1968 or 1969 when he 
was seen at the VA Medical Center.  

In an August 1998 letter, Dr. Williams stated the following:

[The appellant] has been a patient of 
mine for 30 years and was initially seen 
by me for extreme uncontrolled 
hypertension[,] which we though at that 
time was service connected[,] and he was 
accepted by the [VA] Hospital as a 
service[-]connected hypertensive medicine 
which has apparently controlled his blood 
pressure. . . .My records go back to the 
time when I first saw [the appellant] 
with explanations of why his hypertension 
was service connected, as seen and 
interpreted by the [VA] Hospital.  We do 
not understand how he could be service 
connected at that time and then not be 
service connected at this time.  Simply 
because the patient has been on 
medication and well controlled over this 
period of time doesn't mean that he 
didn't have hypertension and that it was 
not necessarily service connected.

The appellant's claim for service connection for 
arteriosclerotic heart disease, to include hypertension, is 
not well grounded.  The appellant has not brought forth 
evidence of a diagnosis of hypertension in service or within 
one year following service.  Hypertension was not diagnosed 
during service and no medical professional has established 
that any inservice manifestations were indicative of 
hypertension.  In addition, the inservice findings do not 
comply with the recent regulatory definition of hypertension.  
See 38 C.F.R. Part 4, Diagnostic Code 7101 (1998).  At the 
time of the June 1992 VA examination, the appellant reported 
that he had had hypertension since 1950.  Such statement does 
not provide a nexus to service as (1) the appellant was not 
in service in 1950 and (2) it is clearly based upon history 
provided by the appellant.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the Grottveit 
requirement).

The first diagnosis of hypertension shown is 1969, which is 
11 years following his discharge from service.  There has 
been a post service diagnoses of arteriosclerotic heart 
disease and hypertension; however, there is no competent 
evidence from a medical professional that the current 
diagnoses of arteriosclerotic heart disease and hypertension 
are related to service.  See Caluza, supra.

The appellant has stated that he was told in service that he 
had high blood pressure.  He also reported at a June 1992 VA 
examination that he had been diagnosed with hypertension in 
1950.  Additionally, at the Board hearing, the appellant 
stated that Dr. Williams informed him that his hypertension 
was more than likely related to service.  Such statements and 
testimony are insufficient to establish a medical diagnosis 
in service or within one year following service or a medical 
nexus between hypertension and service.  See Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (citing Espiritu, 2 Vet. App. at 
495).  Further, the Board must point out that the appellant's 
report of history as to when he was diagnosed with 
hypertension is remarkably inconsistent throughout the record 
and finds that his statements and testimony are inherently 
incredible and would serve no basis to relate hypertension to 
service.  It must be noted that a VA examiner, in January 
1970, made a remark that he/she questioned the credibility of 
the appellant when he/she stated, "[O]ne wonders if he is in 
the hospital primarily to see about getting his hypertension 
service connected."

Dr. Williams's August 1998 letter does not provide a nexus 
between the appellant's diagnosis of hypertension and 
service.  First, he indicated that the appellant was a 
patient for 30 years.  That would place the appellant's first 
visit in 1968-almost 10 years following the appellant's 
discharge from service.  In the letter, Dr. Williams stated 
that he and the appellant had thought that the appellant was 
service connected for hypertension and that they could not 
understand why he was not.  He further stated that just 
because the appellant's hypertension was well controlled for 
the last 30 years "did not necessarily mean that his 
hypertension was not service connected."  The Board does not 
find that Dr. Williams's statements provide a nexus between 
the diagnosis of hypertension and service.  His statement 
that just because the appellant's hypertension was well 
controlled for the last 30 years did not establish a nexus 
between the diagnosis of hypertension and service.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Similarly, 
neither the fact that he was treated by VA and Dr. Williams's 
belief it was service connected provide a basis for service 
connection.  Dr. Williams's belief was erroneous and 
treatment does not connote service connection.

Although the appellant has stated that his arteriosclerotic 
heart disease is due to his hypertension, which is related to 
service, he is a lay person and he is not competent to render 
an opinion regarding matters involving medical causation or 
diagnosis.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  

Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current diagnoses of 
arteriosclerotic heart disease and hypertension and a disease 
or injury in service and thus the claim is not well grounded.  
See Caluza, supra.


ORDER

Service connection for arteriosclerotic heart disease, to 
include hypertension is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -


